Citation Nr: 0512436	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  04-01 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
the service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1964 to 
September 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the RO that 
granted service connection and assigned a 50 percent rating 
for PTSD, effective on January 25, 2001.  

The Board notes that the veteran has a pending claim for a 
total compensation rating based on individual 
unemployability.  The RO deferred that claim pending receipt 
of information in June 2002.  Given the action taken 
hereinbelow, this matter is referred back to the RO for 
appropriate consideration.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  As the grant of compensation benefits, the service-
connected PTSD is shown to be manifested by a disability 
picture that more nearly approximates that of deficiencies in 
most areas due to symptoms such as impaired impulse control 
and an inability to establish and maintain effective 
relationships; symptoms productive of total social and 
industrial impairment are not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of an initial schedular 
rating of 70 percent, but not higher for the service-
connected PTSD are met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic 
Code 9411 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined 
VA's duty to assist a veteran in the development of a claim.  

VCAA requires VA to notify claimants of the evidence needed 
to substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in April 2002, the RO notified the veteran 
of the evidence needed to substantiate his claim and offered 
to assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The required VCAA 
notice was provided by the RO in the April 2002 letter.  

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.  

In the letter, the RO informed the veteran of the evidence he 
needed to submit.  The RO specifically requested that the 
veteran provide it with enough information about records to 
support his claim so that they could request them from the 
person or agency who has them.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

VA has obtained all known treatment records.  There are no 
other identified outstanding records that could be relevant 
to the veteran's appeal.  The veteran was afforded a VA 
examination in May 2002.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  


Legal Analysis

The veteran is seeking an increased evaluation for his 
service-connected PTSD.  He essentially contends that his 
disorder is more severe than is contemplated by the 50 
percent rating currently assigned under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Under DC 9411, a disability rating of 50 percent is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is required for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
of hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, DC 9411.  

Having reviewed the complete record, the Board finds that the 
veteran's symptomatology more closely approximates the rating 
criteria supporting the assignment of a 70 percent evaluation 
under DC 9411.  

In essence, the Board concludes that the veteran's PTSD is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such family relations due to such 
symptoms as impaired impulse control and an inability to 
establish and maintain effective relationships.  

In this regard, the Board notes the report of a VA 
examination conducted in May 2002.  In that report, it was 
noted that the veteran was experiencing problems with his 
nerves, flashbacks of Vietnam, and recurrent bad dreams and 
nightmares about Vietnam.  

He reported having recurrent panic episodes of "blood 
pressures," smothering feelings and hyperventilation.  He 
also reported episodes of depression with some hopeless and 
helpless feelings.  He stated that he had a bad temper and 
did not like to be around people.  He denied hallucinations 
or delusions, but reported having intrusive thoughts and 
hypervigilance.  

The examiner found that the veteran was having more problems 
with PTSD since he was injured in 1998 and attributed the 
increase to the veteran's chronic pain and inability to work 
due to the physical impairments.  

The examiner further determined that the veteran's PTSD 
symptoms seem to be stable.  The examiner opined that the 
veteran's psychiatric problems had occasionally affected him 
socially as well as industrially.  

The examiner assigned a Global Assessment of Functioning 
(GAF) score of 55, which is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  

In a January 2002 treatment record, the veteran continued to 
report flashbacks, thoughts of experiences in Vietnam and 
sleep impairment.  He stated that he had episodes of anxiety 
any time he goes out in public, therefore he isolates himself 
and stays at home.  His mood was noted as mildly dysphoric 
with a withdrawn and restricted affect.  He showed some 
paranoia with an exaggerated startle response.  The 
assessment was that of PTSD, chronic to severe, with a GAF of 
40.  

In March 2002, the veteran reported feeling that his 
medications had helped him some; however, he continued to 
have episodic paranoia and was easily startled.  He reported 
continuing to isolate at home with his wife and continuing to 
have sleep difficulty.  He reported having nightmares of 
Vietnam.  His mood continued to be somewhat dysphoric with a 
restricted affect and he continued to show an exaggerated 
startle response.  His GAF was reported as 45.  

In August 2002, the veteran reported an increase in his 
paranoid tendencies.  He felt that an angel had stood by his 
bed and he reported hearing knocks at the door when no one 
was there.  His wife reported concern over the paranoia.  

The veteran remained hypervigilant at all times and was 
easily startled.  His mood was dysphoric with a somewhat 
restricted affect.  He had no suicidal or homicidal 
ideations, but continued episodic auditory hallucination.  

In December 2002, the veteran reported having auditory 
hallucinations in the form of hearing footsteps in the house.  
He also reported hearing doors open and close and gunshots, 
when neither were actually occurring.  

The veteran remained hypervigilant and continued to sleep 
with his loaded 9mm at his bedside.  He was a bit more 
irritable with his wife.  He still isolated at home with his 
wife and avoided crowds.  His mood was mildly dysphoric with 
appropriate affect. 

A May 2003 treatment record noted the veteran's complaints of 
worsening depression and increasing thoughts of Vietnam.  He 
reported suffering more flashbacks and increasing isolation.  

His wife reported that he was more paranoid and had more 
anger to her and snappiness toward other people.  She stated 
that at times he was irritable and difficult to get along 
with.  He reported not being motivated to do much around the 
house.  He stated that he had lost weight because of poor 
appetite.  

The veteran reported feelings of fatigue and guilt associated 
with events in Vietnam.  He reported suicidal thoughts, but 
no current plan or intent.  He had stopped going to the Vet 
Center because he felt that it was worsening his PTSD 
symptoms.  

The veteran was noted to be mentally alert and oriented to 
all parameters.  His mood was dysphoric.  He was somewhat 
withdrawn and restricted in regard to his affect.  His 
grooming and hygiene were excellent.  There were no current 
audiovisual hallucinations or delusions detected.  The 
diagnosis was that of PTSD, chronic pain with medical and 
psychological factors, and a GAF of 40 was assigned.  

In view of the foregoing, the Board concludes that the 
veteran's PTSD is shown to be manifested by symptoms 
consistent with occupational and social impairment, with 
deficiencies in most areas, such as work and family relations 
due to such symptoms as impaired impulse control, and an 
inability to establish and maintain effective relationships.  
Thus, the Board finds that the service-connected PTSD has met 
the criteria for a 70 percent evaluation since the effective 
date of the grant of service connection in this case.  

The Board recognizes that there is evidence of record which 
does not support a rating of 70 percent.  For example, the 
veteran's PTSD has not been shown to be manifested by 
intermittently illogical, obscure, or irrelevant speech, 
spatial disorientation, or neglect of personal appearance and 
hygiene.

However, the Board finds that the aforementioned evidence 
demonstrates a degree of occupational and social impairment 
which, as noted above, more nearly approximates the criteria 
for a 70 percent rating under the new criteria.  38 C.F.R. § 
4.7.  

The Board has considered whether a 100 percent disability 
rating is warranted for the veteran's PTSD.  However, 
treatment records have shown him to be oriented to time, 
place and person.  

Furthermore, although the veteran has great difficulty with 
interpersonal relationships, the record shows that he has 
remained married.  There is also no indication that he 
experiences problems with personal hygiene or has displayed 
an inability to perform the activities of daily living.  

In view of the foregoing, the Board concludes that the 
preponderance of the credible and probative evidence is 
against finding that the service-connected PTSD is manifested 
by symptoms such as gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation or own name.  
Therefore, the evidence also does not support the assignment 
of a 100 percent rating under DC 9411.  




ORDER

An initial, increased evaluation of 70 percent, but not 
higher for the service-connected PTSD is granted, subject to 
the regulations governing the payment of VA monetary awards.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


